                       ....
         Case 1:11-cr-00300-JSR Document 300 Filed 10/31/19 Page 1 of 1


                                                  USDCSDNY
                                                  DOCUMENT
                                                                 .::   ...
UNITED STATES DISTRICT COURT                      ELECTRONICALLYFn.ED
SOUTHERN DISTRICT OF NEW
                     •·
                         YORK.                    DOC #:-----,r:+---~-
 UNITED STATES OF AMERICA                         DATE FILED:

              -against-                       11-cr-300 (JSR)

 CARL KRUGER,                                 ORDER

              Defendant.

JED S. RAKOFF, U.S.D.J.

     Defendant Carl Kruger has moved for early termination of his

supervised release,        for reasons set forth in his Memorarid.um of

Law, ECF No. 298. Neither the Government nor the Probation Office

objects    to defendant's motion.       After careful review,          the Court

finds that early termination is warranted in this case. The motion

for early termination is accordingly granted.

     SO ORDERED.

Dated:       New York, NY


                 1eµ,;,     2019                 JED S. RAKOFF, U.S.D.J.




                                        1
